REJOINDER AND REASONS FOR ALLOWANCE


Rejoinder

 Claims 1, 2, 5, and 11 are allowable. Claims 3-4, 6-10, and 13-17, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species I-XIII, as set forth in the Office action mailed on 04 February 2022, is hereby withdrawn and claims 3-4, 6-10, and 13-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest the microbubble generator of independent claim 1 comprising, inter alia, the microbubble generator formed from at least two of a flow path constituting section that constitutes a flow path which has a shape as to combine a plurality of cylinders having different diameters and through which a liquid is passable, and a decompression member including a colliding section that is fitted into the flow path constituting section and locally reduces a cross-sectional area of the flow path to generate microbubbles in the liquid that passes through the flow path and has a plurality of protrusions protruding in a direction configured to block the flow path, the microbubble generator comprising an outlet connecting to a downstream end portion which is negative pressure producing section of the decompression member, the negative pressure being an atmospheric pressure or less, an outside air introduction port provided in the flow path constituting section to introduce outside air, and an outside air introduction path communicating between the outside air introduction port and the outlet, wherein the colliding section is formed integrally with the decompression member, and the plurality of protrusions have a tip formed in a pointed conical shape, and are opposed and arranged in a state where the conical shaped tips are separated from one another by a predetermined space.  As described in Applicant’s specificatino at ¶ [0054], “the microbubble generator 40 is not one member, and divided into two members of the flow path member 50 and the decompression member 60, and hence the generator can be manufactured by injection molding in which a mold is used. Therefore, according to the present embodiment, productivity of the microbubble generator 40 can improve, and as a result, the microbubble generators 40 can be mass-produced at comparatively low cost. Furthermore, the microbubble generator 40 of the present embodiment is not one member and is divided into two members as described above, and hence it is also possible to obtain an effect that a degree of freedom in design concerning a shape, dimension, position or the like of a hole, groove or the like is high.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711